Citation Nr: 1826523	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-32 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent, prior to March 21, 2016, and 40 percent thereafter for service-connected lumbar spine strain with coccydynia, sacroiliitis, spondylosis, intervertebral disc disorder (IVDS) with myelopathy (back disability).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran had active service from June 1982 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  In April 2018, the Veteran reported that she can no longer work.  She suggests that she cannot work due to her back disability as she cited to her March 2018 MRI for her lumbar spine.  Therefore, the issue of entitlement to a TDIU is before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran received a VA examination in June 2016.  The examiner noted that it was as though the Veteran was in a constant state of flare-up.  Later, the examiner noted that the Veteran did not report flare-ups of the lumbar spine.  These statements appear to contradict one another.  The examination reports notes that intervertebral disc syndrome (IVDS) of the thoracolumbar spine did not cause episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician.  The examiner should ask if IVDS required bed rest prescribed by a physician at any time during the appeal period.

In Sharp v. Shulkin, No. 16-1385, decided September 6, 2017, the United States Court of Appeals for Veterans Claims (the Court) clarified the responsibilities of a VA examiner and the Board when an examiner is asked to provide an opinion as to additional functional loss during flare-ups of musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), and the examiner states that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare-up.  The Court explained that case law and VA guidelines anticipate that examiners will offer flare-up opinions based on estimates derived from information procured from relevant sources, including lay (non-expert) statements.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  The Court found that the VA examination in the case at issue was inadequate because the examiner, although acknowledging that the appellant was not then suffering from a flare of any of his conditions, failed to ascertain adequate information, such as frequency, duration, characteristics, severity, and functional loss, regarding the flare-ups by alternative means.  The Board will remand for a VA examination that follows the guidelines of Sharp due to the contradictory statement in the June 2016 examination report regarding flare-ups.  

The Board acknowledges that the July 2014 and June 2016 VA examination reports do not comply with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  Despite this, the Veteran's back disability is currently evaluated as 40 percent disabling since March 21, 2016.  Only a showing of ankylosis will allow for a higher evaluation under the General Rating Formula for Diseases and Injuries of the Spine or a showing of prescribed bed rest due to IVDS.  Even if the range of motion testing during the July 2014 examination is inadequate, obtaining a new examination will only provide current range of motion testing.  Therefore, further development to comply with the holding in Correia is not needed.     

Several relevant records were associated with the claims file since the August 2014 statement of the case.  A remand is also necessary for AOJ review of all newly received records prior to adjudication by the Board.

The Board notes that further development and adjudication of the Veteran's claim for entitlement to a higher evaluation for a back disability is intertwined with a claim for entitlement to a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination as to the issue of TDIU.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the claims are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since July 2015 and associate them with the claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for VA spine examination to determine the severity of her service-connected back disability.

Any indicated diagnostic tests and studies should be accomplished. 

All pertinent symptomatology and findings referable to the Veteran's back disability should be reported in detail, including range of motion (ROM) testing or whether there is ankylosis of the spine.  

In terms of IVDS, the examiner should ask the Veteran and/or review the record and indicate whether her IVDS caused incapacitating episodes that required prescribed bed rest at any time during the appeal period (since January 2011).

The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 

The complete rationale for any conclusion reached should be provided.

For TDIU purposes, the following is requested.

(a)  The examiner should obtain a history from the Veteran on her day-to-day activities to include hobbies, housework, yardwork, community involvement, and driving.

(b)  The examiner should ask the Veteran to describe in her own words the functional impact of her back on her ability to engage in substantially gainful work.  The Veteran's response should be recorded in the report.

(c)  Considering the Veteran self-report, coupled with the current examination findings and review of any pertinent clinical records, the examiner should indicate the objective functional effects of the Veteran's service connected disorders on her ability to perform the physical and mental acts required for employment.

(i)  With regard to physical acts, the examiner should indicate whether the Veteran can lift, carry, push, or pull objects weighing up to 10 pounds and, if not, why.  Please, do not state generically that the Veteran has "difficulty with prolonged standing, sitting, and walking," but rather provide specific details, as appropriate, that identify the frequency, duration, and/or severity of any limitation arising from the service-connected disorders.
(ii)  With regard to mental acts, the examiner should address functions of the mind to include concentration, focus, attention, and memory.  The examiner should indicate whether the Veteran displays objective signs of sleep impairment and, if so, whether this is due to her service-connected disabilities.

(iii)  The examiner should indicate the effect, if any, of the Veteran's medications and/or treatment for the service-connected disabilities on her ability to perform the physical and mental acts required for employment.

(iv)  The examiner should indicate whether the Veteran has had any medical restrictions imposed on her activities due to service-connected disabilities.

The examiner should refrain from commenting on whether the Veteran is employable.

3.  The Veteran is hereby notified that it is her responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained since the last statement of the case issued in August 2014.  If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

